DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claims 1, 2, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giron (WO 2019/175273) in view of Paik (US 2016/0345115).
	Regarding claim 1, Giron teaches a vehicle comprising: a plurality of speakers; and a sound control portion that controls a sound outputted from each speaker (see fig. 2, 16, page 12, lines 4-22. The vehicle has a plurality of speakers and a controller to control vehicle functions as well as sound output.) and the plural speakers are configured to be capable of adjusting a position of a virtual sound source relative to the vehicle, the plural speakers being changeable in posture relative to the vehicle (see fig. 4a-4c, 6a-6c, page. 5, lines 13-25, page 13, lines 17-page 14, line 7. The virtual speakers are able to adjust to the position relative to the vehicle posture.). 
	Giron is vague on wherein the sound control portion is capable of changing the sound outputted from the speaker to a sound arriving from a virtual sound source, the virtual sound source being set to a predetermined position.
	Paik teaches wherein the sound control portion is capable of changing the sound outputted from the speaker to a sound arriving from a virtual sound source, the virtual sound source being set to a predetermined position (see ¶ 0074-0077. The system provides sound to the virtual speakers within a vehicle, wherein the sound controller is configured to dynamically change the position of the virtual speakers based on output sound source. The system will play the sound from a virtual speaker which would be changed from the vehicle speaker.).


	Regarding claim 2, Giron teaches the vehicle according to claim 1, wherein the sound control portion sets the position of the virtual sound source based on an upright state of the vehicle, and the plural speakers are provided to be changeable in posture relative to the vehicle and provided to suppress a positional change in the virtual sound source, the positional change being caused by a postural change from an upright state of the vehicle (see fig. 4a-4c, page 13, line 11-page 14, line 7. The change of the vehicle position provides a change of posture in the virtual sound when the vehicle changes position (tilting).). 


Regarding claim 5, Giron teaches the vehicle according to claim 1, comprising: a speaker posture control portion, the speaker posture control portion changing, in response to a postural change of the vehicle, a posture of the speaker to be capable of suppressing a directional change of the speaker relative to a road surface due to the postural change (see fig. 2, 4a-4c, 16, page 12, lines 4-22 page 13, line 11-page 14, line 7. The change of the vehicle position provides a change of posture in the virtual sound when the vehicle changes position (tilting). The braking of the vehicle to the road surface changes the vehicles position as to the direction of the change of the speakers.). 

Regarding claim 7, Giron teaches the vehicle according to claim 1, wherein 32HK35524 for Application the sound control portion changes a position of the virtual sound source in a longitudinal direction of the vehicle, in response to at least either a speed or acceleration of the vehicle (see page 16, lines 7-15, page 17, lines 1-10. The speed of the vehicle is processed in order to determine a virtual sound source position.).


3.	Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Giron (WO 2019/175273) in view of Paik (US 2016/0345115) in further view of White et al. (US 9,469,254).
	Regarding claim 3, Giron and Paik do not teach the vehicle according to claim 1, wherein the plural speakers are aligned in a width direction of the 31HK35524 for Application vehicle, and provided to be tiltable laterally of the vehicle.  
	White teaches wherein the plural speakers are aligned in a width direction of the 31HK35524 for Application vehicle, and provided to be tiltable laterally of the vehicle (see fig. 1, 3-4, col. 2, lines 59-65, col. 5, lines 32-56. The speaker array can be arranged in a car or motorcycle. The speakers can be orientated to positions with the vehicle (if a motorcycle, lateral movement is obvious that the speakers will move with the vehicle position). Thus the speaker array can be installed or arranged at the width of the vehicle and the speaker device can move in the direction (lateral) depended on the vehicle orientation.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giron and Paik to incorporate a speaker array that can be orientated with the vehicle position. The modifications provides a 

Regarding claim 4, Giron and Paik do not teach the vehicle according to claim 3, comprising: a speaker array in which the plural speakers are disposed, wherein the speaker array is rotatably supported about a rotation axis to be tiltable laterally of the vehicle, the rotation axis being provided to a predetermined position. 
 	White teaches a speaker array in which the plural speakers are disposed, wherein the speaker array is rotatably supported about a rotation axis to be tiltable laterally of the vehicle, the rotation axis being provided to a predetermined position (see fig. 1, 3-4, col. 2, lines 59-65, col. 5, lines 32-56. The speaker array can be arranged in a car or motorcycle. The speakers can be orientated to positions with the vehicle (if a motorcycle, lateral movement is obvious that the speakers will move with the vehicle position). Thus the speaker array can be installed or arranged at the width of the vehicle and the speaker device can move in the direction (lateral) depended on the vehicle orientation.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giron and Paik to incorporate a speaker array that can be orientated with the vehicle position. The modifications provides a speaker array can be installed or arranged at the width of the vehicle and the speaker device can move in the direction (lateral) depended on the vehicle orientation. 



6 is rejected under 35 U.S.C. 103 as being unpatentable over Giron (WO 2019/175273) in view of Paik (US 2016/0345115) in further view of White et al. (US 9,469,254) in further view of Yamane et al. (US 2015/0112569).
	Regarding claim 6, Giron and Paik do not teach the vehicle according to claim 5, comprising: a three-dimensional acceleration sensor that detects a postural change including a tilt of the vehicle in a width direction, wherein the speaker posture control portion changes a posture of the speaker based on a detection result of the three-dimensional acceleration sensor.  
	Yamanei teaches a three-dimensional acceleration sensor that detects a postural change including a tilt of the vehicle in a width direction (see ¶ 0083, 0094. The bike having an acceleration sensor to determine tilt (lateral posture) of the vehicle.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giron and Paik to incorporate an acceleration sensor of the motor bike. The modifications provides the sensor to detect tilt posture of the vehicle. 
White teaches wherein the speaker posture control portion changes a posture of the speaker based on a detection result of the three-dimensional acceleration sensor (see fig. 1, 3-4, col. 2, lines 59-65, col. 5, lines 32-56. The speaker array can be arranged in a car or motorcycle. The speakers can be orientated to positions with the vehicle (if a motorcycle, lateral movement is obvious that the speakers will move with the vehicle position). Thus the speaker array can be installed or arranged at the width of the vehicle and the speaker device can move in the direction (lateral) depended on the vehicle orientation.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giron, Paik and Yamanei to incorporate a speaker array that can be orientated with the vehicle position. The modifications provides a speaker array can be installed or arranged at the width of the vehicle and the speaker device can move in the direction (lateral) depended on the vehicle orientation. 

	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651